DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

On page 7 of the response filed 4 May 2022 the applicant states that the claims have been amended so as to not be interpreted under 35 U.S.C. § 112(f).  However, “controller configured to” was merely amended to “a control device configured to” (claim 1) and “a communication unit” was merely amended to and “a transmitting/receiving device configured to” (claim 4) which still invokes interpretation under 35 U.S.C. § 112(f).  See MPEP § 2181 I.A. where “device” is on the list of examples of generic placeholders.  Therefore, thus limitation is still interpreted under 35 U.S.C. § 112(f) and thus the corresponding 112(a) and 112(b) rejections are maintained.

Further, since the previously indicated allowability of claim 1 was based upon the interpretation of the “detection unit” and “driving unit” under 35 U.S.C. § 112(f) and these limitations have been amended so as to not be interpreted under 35 U.S.C. § 112(f), then the amendment to the claim thus provides for new consideration of the limitations in view of the previously cited prior art.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a control device configured to” in claim 1 (No corresponding structure); and
“a transmitting/receiving device configured to” in claim 4 (No corresponding structure).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a control device configured to” and claim 4 recites “a transmitting/receiving device configured to” which invoke 112(f), and thus the claims are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, however, there isn't any structure described in the specification with respect to the claimed devices. Thus the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2-3 and 5-10 are rejected due to their dependency from claim 1.
For examination purposes, the examiner will interpret the control device can be anything that performs the described functionality.
	

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations “a control device configured to” in claim 1 and “a transmitting/receiving device configured to” in claim 4 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the functions in the claims. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-3 and 5-10 are rejected due to their dependency from claim 1.
For examination purposes, the examiner will interpret the structural elements can be anything that performs the described functionality.

Further claim 1 recites “a plurality of sensors configured to recognize or measure at least one of a traveling state of the stroller robot or body structures of an infant inside the stroller robot and a guardian outside the stroller robot” meaning that both features need not occur, however, then recites “a control device configured to determine whether the stroller robot is controlled according to the traveling state and determine a structure change of the stroller robot according to the body structure of at least one of the infant or the guardian” which is positively reciting both features do occur thus making the claim unclear.  For examination purposes the examiner will interpret the first “or” to be an “and” and ignore the “at least one” language such that the body structures of an infant inside the stroller robot and a guardian outside the stroller robot are recognized or measured.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jang (KR 10-1970918 B1) in view of Yang (CN 107323512 B).

Regarding claim 1, Jang discloses a user recognition-based stroller robot comprising:
a plurality of sensors configured to recognize or measure a body structure of an infant inside the stroller robot (Page 5, lines 4-5 of the translation document states a smart band is worn by the baby to sense the physical state of the baby which is a “body structure” as claimed as evidenced by line 22 of the same page which says the physical state includes body inclination.);
a control device configured to determine a structure change of the stroller robot according to the body structure of at least one of the infant (Page 5, lines 35-38 of the translation document states that tilt adjustment is determined, i.e. a structure change of the stroller robot, according to the signals from the smart band.); and
a driving unit including an actuator or a motor (Page 5, lines 31-34, electric actuator) configured to adjust at least one of a display, a belt, a seat, or a handle installed in the stroller robot according to the determination of the control device (Page 5, lines 35-38 of the translation document states that the “chair of the body” which is a set is adjusted.).
Jang fails to teach the plurality of sensors configured to recognize or measure a traveling state of the stroller robot and a guardian outside the stroller robot, and
the control device configured to determine whether the stroller robot is controlled according to the traveling state.
Yang discloses 
a plurality of sensors configured to recognize or measure a traveling state of the stroller robot and a guardian outside the stroller robot (Figure 7 and Page 6, lines 6-8, 19-23 and 30-34 and page 9, lines 22-24 of the translation document states “when detecting the children trolley to walk” i.e. recognizing or measuring a traveling state of the stroller robot, and also states “the detected human face image the parents” and “analyzing the human face image of the cart” i.e. a body structure of a guardian outside the stroller robot.), and
a control device configured to determine whether the stroller robot is controlled according to the traveling state (Figure 7 and Page 6, lines 6-8, 19-23 and 30-34 and page 9, lines 22-24 of the translation document, the human face is detected when the movement of the stroller is detected thus to determine if the stroller is controller.).
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination Jang performs the same function as it does separately of recognizing/measuring a body structure of an infant, and Yang performs the same function as it does separately of recognizing/measuring a traveling state of the stroller robot and a body structure of a guardian outside the stroller robot.
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does separately.  The results of the combination would have been predictable and resulted in performing various adjustments of the display and seat, and notifications.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Allowable Subject Matter

Claims 11 and 13-20 are allowed.

Claims 2-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and (b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The primary reasons for indicating allowable subject matter in claim 2 is that the claim recites “a camera configured to acquire image data including the body structure of the guardian or the infant; and a microphone configured to acquire voice data including a voice of the guardian, wherein the control device is configured to: acquire customer response data including at least one of the image data or the voice data through at least one of the camera or the microphone; estimate the body structure from the acquired customer response data; and generate or update customer management information about the body structure of the guardian or the infant based on the estimated the body structure” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
Claims 3-4 are objected to due to their dependency from claim 2.
The primary reasons for indicating allowable subject matter in claim 5 is that the claim recites “wherein the plurality of sensors comprise: a guardian detection sensor mounted on a front side of the stroller robot and configured to continuously collect a body image of the guardian and track a position of a specific body part; and an infant detection sensor mounted on an upper portion of the stroller robot and configured to continuously collect a body image of the infant and track a position of a specific body part” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
Claims 6-10 are objected to due to their dependency from claim 5.
The primary reasons for indicating allowable subject matter in claim 11 is that the claim recites “determining whether the traveling state is a stopped state; continuously collecting the body image of the guardian through a guardian detection sensor mounted on a front side of the stroller robot to track or measure a position of a hand of the guardian; and moving the handle of the stroller robot to the position of the hand of the guardian” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
Claims 13-18 are allowed due to their dependency from claim 11.
The primary reasons for indicating allowable subject matter in claim 19 is that the claim recites “detecting at least one of temperature, humidity, or specific chemical component of the seat through a defecation detection sensor installed in the seat; determining whether the measured value of the defecation detection sensor is different from an average value; and notifying the guardian through a display module” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
Claim 20 is allowed due to its dependency from claim 19.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
6 June 2022